Exhibit 10.1

PURCHASE AGREEMENT AND SECOND AMENDMENT
TO NOTE PURCHASE AGREEMENT

PURCHASE AGREEMENT AND SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT, dated as of
August 28, 2007 (this “Second Amendment”), by and among Navtech Systems Support
Inc., an Ontario corporation (the “Company”), Navtech, Inc., a Delaware
corporation (“Parent”), ABRY Mezzanine Partners, L.P., a Delaware limited
partnership (“AMP”), and ABRY Investment Partnership, L.P., a Delaware limited
partnership (“AIP” and, together with AMP, the “Purchasers”).

INTRODUCTION

The Company and the Purchasers are parties to a Note Purchase Agreement dated as
of November 22, 2005, as amended by that certain First Amendment to Note
Purchase Agreement dated February 26, 2007 (the “First Amendment”) and modified
by that certain Waiver Agreement dated as of June 6, 2007 (as so amended and
modified, the “Note Purchase Agreement”), pursuant to which, among other things,
the Company issued certain Notes to the Purchasers.  Each capitalized term that
is used and not otherwise defined in this Second Amendment has the meaning that
the Note Purchase Agreement assigns to that term.  Each Purchaser is the holder
of the Notes initially issued to it pursuant to the Note Purchase Agreement.

The Company has requested the holders of the Notes to (i) permit the Company to
issue additional Tranche B Notes in the aggregate principal amount of up to $4.0
million, (ii) waive an Event of Default under Section 9A(v) of the Note Purchase
Agreement resulting from the Company’s failure to timely deliver copies of
certain financial information and officer compliance certificates to the holders
of the Notes pursuant to and in accordance with section 4D of the Note Purchase
Agreement, and (iii) amend certain terms of the Note Purchase Agreement, each as
more fully set forth herein.  In addition, the Company has requested that AMP
purchase the additional Tranche B Notes described in clause (i) above.  In
consideration for AMP’s agreement to purchase such additional Tranche B Notes,
Parent has agreed to issue to AMP a stock purchase warrant evidencing the right
to purchase 0.60% of Parent’s common stock, par value $0.001 per share (the
“Common Stock”), calculated on a fully-diluted basis assuming the conversion,
exercise and exchange of all outstanding securities convertible into or
exchangeable for shares of the  Common Stock and as more fully described on the
capitalization table of the Parent attached hereto as Schedule I.

The Company, Parent and the Purchasers have agreed to issue additional
securities, amend certain terms of the Note Purchase Agreement and waive certain
Events of Default under the Note Purchase Agreement upon the terms and
conditions set forth in this Second Amendment.


--------------------------------------------------------------------------------


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company, Parent and the Purchasers hereby
agree as follows:


1.             AUTHORIZATION, PURCHASE AND SALE OF NOTES AND WARRANTS.


(A)                                  THE COMPANY HAS AUTHORIZED THE ISSUANCE AND
SALE OF AN ADDITIONAL TRANCHE OF ITS 13.0% SENIOR SUBORDINATED NOTES DUE 2011 IN
AN AGGREGATE PRINCIPAL AMOUNT OF UP TO $4.0 MILLION, EACH IN THE FORM OF THE
ATTACHED EXHIBIT A (THE “2007 TRANCHE B NOTES”), WHICH SHALL CONSIST OF (I) A
2007 TRANCHE B NOTE IN THE AGGREGATE PRINCIPAL AMOUNT OF $2.1 MILLION TO BE
ISSUED AS OF THE DATE HEREOF (THE “2007 TRANCHE B NOTE-A”), AND (II) A 2007
TRANCHE B NOTE IN THE AGGREGATE PRINCIPAL AMOUNT OF UP TO $1.9 MILLION TO BE
ISSUED NO LATER THAN AUGUST 22, 2008 (“2007 TRANCHE B NOTE-B”), WHICH ISSUANCE
OF THE 2007 TRANCHE B NOTE-B SHALL BE SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 2 BELOW; AND


(B)                                 PARENT HAS AUTHORIZED THE ISSUANCE AND SALE
OF ITS STOCK PURCHASE WARRANTS EVIDENCING THE RIGHT TO PURCHASE UP TO 42,958
SHARES OF COMMON STOCK (HEREIN, TOGETHER WITH ANY STOCK PURCHASE WARRANTS ISSUED
IN EXCHANGE THEREFOR OR REPLACEMENT THEREOF, CALLED THE “2007 WARRANTS” AND,
TOGETHER WITH THE 2007 TRANCHE B NOTES, THE “NEW SECURITIES”).  THE 2007
WARRANTS ARE TO BE SUBSTANTIALLY IN THE FORM OF EXHIBIT B ATTACHED HERETO.  THE
PERIOD DURING WHICH THE WARRANTS MAY BE EXERCISED AND THE AMOUNT TO BE PAID UPON
EXERCISE FOR THE SHARES OF COMMON STOCK UPON EXERCISE ARE, AMONG OTHER THINGS,
SET FORTH IN THE 2007 WARRANTS.  THE 2007 WARRANTS AND THE SHARES OF COMMON
STOCK UNDERLYING THE 2007 WARRANTS SHALL CONSTITUTE (I) “WARRANTS” AND “WARRANT
SHARES” AS SUCH TERMS ARE DEFINED IN THAT CERTAIN WARRANT AGREEMENT DATED AS OF
NOVEMBER 22, 2005 BY AND AMONG THE PARENT AND THE PURCHASERS (THE “WARRANT
AGREEMENT”), AND (II) “ABRY WARRANTS” AS SUCH TERM IS DEFINED IN THAT CERTAIN
REGISTRATION RIGHTS AGREEMENT DATED NOVEMBER 25, 2007 BY AND AMONG PARENT, THE
PURCHASERS AND THE OTHER INVESTORS SET FORTH THEREIN (THE “REGISTRATION RIGHTS
AGREEMENT”) AND THE HOLDERS OF THE 2007 WARRANTS SHALL BE ENTITLED TO ALL OF THE
RIGHTS AND BENEFITS, AND SHALL BE SUBJECT TO ANY AND ALL OBLIGATIONS, OF A
WARRANTHOLDER UNDER THE WARRANT AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.
 THE PURCHASERS, THE COMPANY AND PARENT AGREE THAT THE TRANSACTION AGREEMENTS
ARE HEREBY DEEMED AMENDED IN ALL RESPECTS AS MAY BE NECESSARY IN ORDER TO GIVE
EFFECT TO THE FOREGOING SENTENCE.


(C)                                  THE COMPANY AND PARENT, RESPECTIVELY, AGREE
TO ISSUE AND SELL TO AMP, AND AMP AGREES TO PURCHASE, ON THE DATE HEREOF, THE
2007 TRANCHE B NOTE-A AND THE 2007 WARRANTS, FOR AGGREGATE CONSIDERATION EQUAL
TO $2,100,000, PAYABLE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN
ACCOUNT SPECIFIED BY THE COMPANY.  IF THE COMPANY GIVES AMP A WRITTEN NOTICE
REQUESTING THAT AMP PURCHASE THE 2007 TRANCHE B NOTE-B (A “PURCHASE NOTICE”),
THEN ON THE DATE SPECIFIED IN SUCH PURCHASE NOTICE, THE COMPANY WILL SELL TO
AMP, AND AMP WILL PURCHASE FROM THE COMPANY, THE 2007 TRANCHE B NOTE-B FOR
AGGREGATE CONSIDERATION EQUAL TO INITIAL

2


--------------------------------------------------------------------------------



PRINCIPAL AMOUNT OF THE 2007 TRANCHE B NOTE-B (WHICH AMOUNT WILL BE SPECIFIED IN
THE PURCHASE NOTICE AND WILL NOT EXCEED $1,900,000), PAYABLE BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT SPECIFIED BY THE COMPANY.  THE
PURCHASE AND SALE OF THE 2007 TRANCHE B NOTE-B IS REFERRED TO AS THE “2008
CLOSING”).


2.             CONDITIONS TO THE ISSUANCE OF THE 2007 TRANCHE B NOTE-B.  THE
OBLIGATION OF THE PURCHASERS TO ISSUE THE 2007 TRANCHE B NOTE-B IS SUBJECT TO
THE FOLLOWING CONDITIONS:


(I)            IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO THE ISSUANCE OF THE
2007 TRANCHE B NOTE-B NO EVENT OF DEFAULT OR POTENTIAL EVENT OF DEFAULT SHALL
EXIST AND BE CONTINUING;


(II)           THE LEVERAGE RATIO, CALCULATED AS OF THE 2008 CLOSING DATE AND AS
IF JUNE 30, 2008 WERE THE LAST DAY OF THE THEN MOST-RECENTLY-ENDED FISCAL
QUARTER (COMPUTED ON A PRO FORMA BASIS AFTER GIVING EFFECT TO THE ISSUANCE OF
THE 2007 TRANCHE B NOTE-B AND ANY SUBSTANTIALLY CONCURRENT APPLICATION OF THE
PROCEEDS THEREOF TO PAY THE CONTINGENT PAYMENT DUE AND PAYABLE TO SAS ON AUGUST
31, 2008), SHALL NOT EXCEED 6.65 TO 1.0;


(III)          RECEIPT BY THE PURCHASERS OF A CERTIFICATE FROM THE PRESIDENT OR
CHIEF FINANCIAL OFFICER OF THE COMPANY CERTIFYING TO THE AMOUNT OF THE
CONTINGENT PAYMENT DUE AND PAYABLE TO SAS ON AUGUST 31, 2008;


(IV)          NOT FEWER THAN FIVE (5) DAYS SHALL HAVE ELAPSED SINCE THE COMPANY
MADE THE DELIVERIES REQUIRED BY SECTION 4D(I) OF THE NOTE PURCHASE AGREEMENT FOR
THE MONTH ENDING ON JUNE 30, 2008;


(V)           NOT FEWER THAN TWELVE (12) BUSINESS DAYS (AS THAT TERM IS DEFINED
IN SECTION 10H OF THE NOTE PURCHASE AGREEMENT SHALL HAVE ELAPSED SINCE THE
COMPANY DELIVERED THE PURCHASE NOTICE;


(VI)          EACH OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3
OF THIS SECOND AMENDMENT SHALL BE TRUE AND CORRECT AS OF THE TIME OF THE 2008
CLOSING, AS IF MADE AT SUCH TIME; AND


(VII)         THE COMPANY SHALL HAVE DELIVERED TO AMP A CERTIFICATE TO THE
EFFECT THAT EACH OF THE CONDITIONS SET FORTH IN CLAUSES (I), (II) AND (VI) ABOVE
IS SATISFIED.


3.             REPRESENTATIONS AND WARRANTIES.  AS A MATERIAL INDUCEMENT TO
ENTER INTO THIS SECOND AMENDMENT (AND, IN THE CASE OF AMP, TO AGREE TO PURCHASE
THE 2007 TRANCHE B NOTES), THE COMPANY AND PARENT HEREBY REPRESENT TO THE
PURCHASERS AS FOLLOWS:


(A)                                  ORGANIZATION AND POWER.  THE COMPANY IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE PROVINCE OF ONTARIO, CANADA, PARENT IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE,
AND EACH IS QUALIFIED TO DO BUSINESS IN

3


--------------------------------------------------------------------------------



EVERY JURISDICTION IN WHICH THE FAILURE TO SO QUALIFY MIGHT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(B)                                 CAPITAL STOCK AND RELATED MATTERS.  ALL OF
THE ISSUED AND OUTSTANDING EQUITY SECURITIES OF THE COMPANY ARE OWNED BY THE
PARENT, FREE AND CLEAR OF ANY LIEN (OTHER THAN PERMITTED LIENS), AND NOT SUBJECT
TO ANY OPTION OR RIGHT TO PURCHASE ANY SUCH SHARES.  THE ATTACHED SCHEDULE I IS
A CORRECT AND COMPLETE DESCRIPTION OF THE EQUITY SECURITIES OF PARENT
OUTSTANDING AS OF THE DATE HEREOF, AFTER GIVING EFFECT TO THE ISSUANCE OF THE
2007 WARRANTS.


(C)                                  AUTHORIZATION; NON-CONTRAVENTION.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE NEW DOCUMENTS (AS DEFINED BELOW) TO
WHICH THE COMPANY OR PARENT IS A PARTY AND THE ISSUANCE OF THE NEW SECURITIES
HAVE BEEN DULY AUTHORIZED BY THE COMPANY AND/OR PARENT, AS APPLICABLE.  EACH OF
THE NEW DOCUMENTS TO WHICH THE COMPANY OR PARENT IS A PARTY CONSTITUTES A VALID
AND BINDING OBLIGATION OF THE COMPANY OR PARENT (AS APPLICABLE), ENFORCEABLE
AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY THE
EQUITABLE REMEDIES OF SPECIFIC PERFORMANCE, OTHER EQUITABLE REMEDIES OR
PRINCIPLES OR LAWS GOVERNING CREDITORS’ RIGHTS GENERALLY.  NEITHER THE EXECUTION
AND THE DELIVERY OF ANY NEW DOCUMENT NOR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (INCLUDING THE ISSUANCE OF THE NEW SECURITIES),
(I) VIOLATE ANY CONSTITUTION, STATUTE, REGULATION, RULE, INJUNCTION, JUDGMENT,
ORDER, DECREE, RULING, CHARGE, OR OTHER RESTRICTION OF ANY GOVERNMENT ENTITY TO
WHICH ANY MEMBER OF THE COMPANY GROUP IS SUBJECT, EXCEPT TO THE EXTENT THAT SUCH
VIOLATION COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OR
ANY PROVISION OF THE CONSTITUTIVE DOCUMENTS OR BY-LAWS OF THE COMPANY OR ANY
SUBSIDIARY, OR (II) CONFLICT WITH, RESULT IN A BREACH OF, CONSTITUTE A DEFAULT
UNDER, RESULT IN THE ACCELERATION OF, OR CREATE IN ANY PARTY THE RIGHT TO
ACCELERATE, TERMINATE, OR CANCEL, ANY MATERIAL AND WRITTEN AGREEMENT, CONTRACT,
LEASE, LICENSE OR INSTRUMENT TO WHICH ANY MEMBER OF THE COMPANY GROUP IS A PARTY
OR BY WHICH IT IS BOUND OR TO WHICH ANY OF ITS ASSETS IS SUBJECT (OR RESULT IN
THE IMPOSITION OF ANY LIEN UPON ANY OF ITS ASSETS, OTHER THAN PERMITTED LIENS). 
NO MEMBER OF THE COMPANY GROUP IS REQUIRED TO GIVE ANY NOTICE TO, MAKE ANY
FILING WITH, OR OBTAIN ANY AUTHORIZATION, CONSENT, OR APPROVAL OF ANY GOVERNMENT
ENTITY OR ANY OTHER PERSON FOR IT TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THE NEW DOCUMENTS, EXCEPT FOR SUCH AS HAVE BEEN MADE OR OBTAINED AND EXCEPT AS
MAY BE REQUIRED BY APPLICABLE LAWS.  THE TERM “NEW DOCUMENTS” MEANS THIS
AGREEMENT, THE GUARANTY ACKNOWLEDGEMENT, THE 2007 TRANCHE B NOTES AND THE 2007
WARRANTS.


(D)                                 NO MATERIAL ADVERSE CHANGE.  EXCEPT AS
DISCLOSED IN THE PUBLIC REPORTS, SINCE THE DATE OF THE NOTE PURCHASE AGREEMENT,
THERE HAS BEEN NO MATERIAL ADVERSE EFFECT.


(E)                                  SEC FILINGS.  SINCE NOVEMBER 22, 2005,
PARENT HAS MADE ALL FILINGS WITH THE SEC THAT IT HAS BEEN REQUIRED TO MAKE UNDER
THE SECURITIES ACT AND THE EXCHANGE ACT (SUCH REPORTS COLLECTIVELY, THE “PUBLIC
REPORTS”, AND EACH A “PUBIC REPORT”). 

4


--------------------------------------------------------------------------------



EACH OF THE PUBLIC REPORTS AS OF ITS DATE COMPLIED WITH THE SECURITIES ACT OR
THE EXCHANGE ACT, AS APPLICABLE, AND THE RULES PROMULGATED THEREUNDER OR
PURSUANT THERETO IN ALL MATERIAL RESPECTS.  NONE OF THE PUBLIC REPORTS, AS OF
THEIR RESPECTIVE DATES, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING, EXCEPT TO THE EXTENT THAT A PUBLIC REPORT WAS CORRECTED BY A PUBLIC
REPORT SUBSEQUENTLY FILED WITH THE SEC.  EACH REQUIRED FORM, REPORT AND DOCUMENT
CONTAINING FINANCIAL STATEMENTS THAT PARENT HAS FILED WITH OR SUBMITTED TO THE
SEC SINCE THAT DATE OF THE NOTE PURCHASE AGREEMENT WAS ACCOMPANIED BY THE
CERTIFICATIONS REQUIRED TO BE FILED OR SUBMITTED BY THE PARENT’S CHIEF EXECUTIVE
OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO THE SARBANES-OXLEY ACT OF 2002
AND THE RULES AND REGULATIONS PROMULGATED UNDER SUCH ACT OR THE EXCHANGE ACT,
AND NO SUCH CERTIFICATE HAS BEEN MODIFIED OR WITHDRAWN.  NEITHER ANY MEMBER OF
THE COMPANY GROUP NOR ANY OF ITS OFFICERS HAS RECEIVED NOTICE FROM ANY
GOVERNMENTAL ENTITY QUESTIONING OR CHALLENGING THE ACCURACY, COMPLETENESS,
CONTENT, FORM OR MANNER OF FILING OR SUBMISSION OF SUCH CERTIFICATIONS.


4.             AMENDMENT TO DEFINITION OF ACCRUED AMOUNT.  THE DEFINITIONS OF
“ACCRUED AMOUNT” AND “CONSOLIDATED EBITDA” IN SECTION 1A OF THE NOTE PURCHASE
AGREEMENT ARE HEREBY AMENDED BY DELETING THEM IN THEIR ENTIRETY AND REPLACING
THEM WITH THE FOLLOWING NEW DEFINITIONS IN THE APPROPRIATE ALPHABETICAL ORDER:

““Accrued Amount”  means, for any Note at any time, the principal amount of such
Note, plus accrued and unpaid interest thereon, provided, however, that for the
purpose of calculating the Leverage Ratio in Section 4F, the Accrued Amount
shall not include (i) interest on the Notes that has accrued since the
most-recent interest payment date (as defined below) that the Company is
required to pay in cash on the next interest payment date, unless any interest
on the Notes that is then due and payable has not been paid or (ii) interest on
the Notes that was previously deferred, which the Company has paid in cash
pursuant to and in accordance with the terms of Section 1 of the Notes.  As used
in the preceding sentence, “interest payment date” means any May 1 or November
1.

“Consolidated EBITDA” means, for any 12-month period, the Consolidated earnings
of the Company Group for such period before any provision for (i) interest
expense paid in cash for such period, (ii) amounts in respect of depreciation
and amortization for such period and (iii) taxes in respect of income and
profits, including without limitation, all taxes based on taxable income and all
other corporate franchise, capital stock, net worth and value added taxes
assessed by any state, local, provincial and foreign governments for such
period, minus distributions and one time gains during such period, plus any
non-recurring extraordinary expenses, the exclusion of which from the
calculation of operating income has not been objected to by the Company Group’s
independent auditors or the addition of which the Majority Noteholders have
approved for purposes of computing Consolidated EBITDA, all of the foregoing
determined on a Consolidated basis in accordance with GAAP; provided that for
the purposes of calculating Consolidated EBITDA hereunder, any income or losses
associated with foreign exchange rates

5


--------------------------------------------------------------------------------


and any expenses associated with the issuance or exercise of any stock option,
warrant or similar Equity Security issued by the Company Group shall be
disregarded.”


5.             AMENDMENT OF MAXIMUM LEVERAGE RATIO PROVISION.  SECTION 4F(II) OF
THE NOTE PURCHASE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS
FOLLOWS:

“(ii)         Maximum Leverage Ratio.  The Company shall not permit the Leverage
Ratio for the last day of any Fiscal Quarter to exceed the maximum Leverage
Ratio specified below for such Fiscal Quarter:

Fiscal Quarter ending:

 

Leverage Ratio

July 31, 2007

 

6.25 to 1.0

October 31, 2007

 

6.80 to 1.0

January 31, 2008

 

7.30 to 1.0

April 30, 2008

 

6.80 to 1.0

July 31, 2008

 

6.80 to 1.0

October 31, 2008

 

6.70 to 1.0

January 31, 2009

 

6.25 to 1.0

April 30, 2009

 

5.80 to 1.0

July 31, 2009

 

5.50 to 1.0

October 31, 2009

 

5.25 to 1.0

January 31, 2010

 

4.75 to 1.0

April 30, 2010

 

4.50 to 1.0

July 31, 2010

 

4.25 to 1.0

October 31, 2010 and thereafter

 

3.75 to 1.0”

 


6.             AMENDMENT TO FINANCIAL STATEMENTS AND OTHER INFORMATION.  SECTION
4D OF THE NOTE PURCHASE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY
AS FOLLOWS:


“4D FINANCIAL STATEMENTS AND OTHER INFORMATION.  SO LONG AS ANY NOTES REMAIN
OUTSTANDING, THE COMPANY SHALL DELIVER, WHETHER OR NOT THE PARENT IS THEN
REQUIRED TO FILE REPORTS WITH THE SEC PURSUANT TO THE TERMS OF THE EXCHANGE ACT,
TO EACH HOLDER OF NOTES:


(I)            AS SOON AS AVAILABLE BUT IN ANY EVENT WITHIN 45 DAYS AFTER THE
END OF EACH CALENDAR MONTH IN EACH FISCAL YEAR, UNAUDITED CONSOLIDATED
STATEMENTS OF INCOME OF THE COMPANY GROUP FOR SUCH MONTH AND FOR THE PERIOD FROM
THE BEGINNING OF THE FISCAL YEAR TO THE END OF SUCH MONTH (AND, FOR EACH
CALENDAR MONTH ENDING ON OR AFTER NOVEMBER 1, 2008, THE UNAUDITED BALANCE SHEET
OF THE COMPANY GROUP AS OF THE END OF SUCH CALENDAR MONTH AND THE UNAUDITED
CONSOLIDATED STATEMENT OF CASH FLOW FOR THE COMPANY GROUP FOR SUCH MONTH AND FOR
THE PERIOD FROM THE BEGINNING OF THE FISCAL YEAR TO THE END OF SUCH MONTH), AND
COMMENCING WITH FISCAL YEAR 2008, SETTING FORTH COMPARISONS TO THE COMPANY
GROUP’S ANNUAL BUDGET AND TO THE CORRESPONDING PERIOD IN THE PRECEDING FISCAL
YEAR, AND ALL SUCH ITEMS SHALL (A) BE PREPARED IN ACCORDANCE WITH GAAP, SUBJECT
TO THE ABSENCE OF FOOTNOTE DISCLOSURES AND TO NORMAL YEAR-END ADJUSTMENTS, AND
(B) BE CERTIFIED ON PARENT’S BEHALF BY AN AUTHORIZED OFFICER OF THE PARENT;

6


--------------------------------------------------------------------------------



(II)           AS SOON AS AVAILABLE BUT IN ANY EVENT WITHIN 45 DAYS AFTER THE
END OF EACH FISCAL QUARTER IN EACH FISCAL YEAR, UNAUDITED CONSOLIDATED
STATEMENTS OF INCOME, CASH FLOWS AND STOCKHOLDERS’ EQUITY OF THE COMPANY GROUP
FOR SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF THE FISCAL YEAR
TO THE END OF SUCH FISCAL QUARTER, AND UNAUDITED CONSOLIDATED BALANCE SHEETS OF
THE COMPANY GROUP AS OF THE END OF FISCAL QUARTER, SETTING FORTH IN EACH CASE
COMPARISONS TO THE COMPANY GROUP’S ANNUAL BUDGET AND TO THE CORRESPONDING PERIOD
IN THE PRECEDING FISCAL YEAR, AND ALL SUCH ITEMS SHALL (A) BE PREPARED IN
ACCORDANCE WITH GAAP, SUBJECT TO THE ABSENCE OF FOOTNOTE DISCLOSURES AND TO
NORMAL YEAR-END ADJUSTMENTS, (B) BE CERTIFIED ON PARENT’S BEHALF BY AN
AUTHORIZED OFFICER OF THE PARENT AND (C) ACCOMPANIED BY A COMPLIANCE CERTIFICATE
EXECUTED ON THE PARENT’S BEHALF BY AN AUTHORIZED OFFICER OF THE PARENT (X)
CERTIFYING COMPLIANCE WITH THE PROVISIONS OF SECTION 4F(I) AS OF EACH INCURRENCE
OF INDEBTEDNESS DURING SUCH FISCAL QUARTER AND (Y) CERTIFYING AND DEMONSTRATING
IN REASONABLE DETAIL COMPLIANCE WITH THE PROVISIONS OF SECTION 4F(II) AS OF THE
END OF SUCH FISCAL QUARTER; PROVIDED THAT DELIVERY WITHIN THE TIME PERIOD
SPECIFIED HEREINABOVE OF COPIES OF THE PARENT’S QUARTERLY REPORT ON FORM 10-QSB
PREPARED IN COMPLIANCE WITH THE REQUIREMENTS OF SUCH FORM 10-QSB AND FILED WITH
THE SEC SHALL BE DEEMED TO SATISFY THE REQUIREMENTS OF THIS PARAGRAPH (II);
PROVIDED FURTHER THAT, NOTWITHSTANDING THE FOREGOING PROVISO, THE COMPANY SHALL
BE REQUIRED TO PROVIDE TO THE PURCHASERS THE CERTIFICATES DESCRIBED IN CLAUSES
(B) AND (C) ABOVE.


(III)          WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, AUDITED
CONSOLIDATED STATEMENTS OF INCOME, CASH FLOWS AND STOCKHOLDERS’ EQUITY OF THE
COMPANY GROUP FOR SUCH FISCAL YEAR, AND AUDITED CONSOLIDATED BALANCE SHEETS OF
THE COMPANY GROUP AS OF THE END OF SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE
COMPARISONS TO THE COMPANY’S ANNUAL BUDGET AND TO THE PRECEDING FISCAL YEAR, AND
ALL SUCH ITEMS SHALL (A) BE PREPARED IN ACCORDANCE WITH GAAP, AND (B) BE
ACCOMPANIED BY (1) AN OPINION CONTAINING NO MATERIAL EXCEPTIONS OR
QUALIFICATIONS (EXCEPT FOR QUALIFICATIONS REGARDING SPECIFIED CONTINGENT
LIABILITIES) BY DELOITTE & TOUCHE, LLP OR OTHER INDEPENDENT ACCOUNTING FIRM OF
RECOGNIZED NATIONAL STANDING AND (2) A COPY OF SUCH FIRM’S ANNUAL MANAGEMENT
LETTER TO THE PARENT; PROVIDED THAT DELIVERY WITHIN THE TIME PERIOD SPECIFIED
HEREINABOVE OF COPIES OF THE PARENT’S ANNUAL REPORT ON FORM 10-KSB PREPARED IN
COMPLIANCE WITH THE REQUIREMENTS OF SUCH FORM 10-KSB AND FILED WITH THE SEC
SHALL BE DEEMED TO SATISFY THE REQUIREMENTS OF THIS PARAGRAPH (III); PROVIDED
FURTHER THAT, NOTWITHSTANDING THE FOREGOING PROVISO, THE COMPANY SHALL BE
REQUIRED TO PROVIDE TO THE PURCHASERS THE DOCUMENTS DESCRIBED IN CLAUSE (B)
ABOVE.


(IV)          PROMPTLY UPON RECEIPT THEREOF, ANY ADDITIONAL REPORTS, MANAGEMENT
LETTERS OR OTHER DETAILED INFORMATION CONCERNING SIGNIFICANT ASPECTS OF ANY
MEMBER OF THE COMPANY GROUP’S OPERATIONS OR FINANCIAL AFFAIRS GIVEN TO ANY
MEMBER OF THE COMPANY GROUP BY ITS INDEPENDENT ACCOUNTANTS (AND NOT OTHERWISE
CONTAINED IN OTHER MATERIALS PROVIDED HEREUNDER);


(V)           AT LEAST 5 DAYS BUT NOT MORE THAN 90 DAYS PRIOR TO THE BEGINNING
OF EACH FISCAL YEAR, AND SOLELY WITH RESPECT TO THE 2008 FISCAL YEAR, WITHIN 60
DAYS AFTER THE BEGINNING OF THE 2008 FISCAL YEAR, AN ANNUAL BUDGET PREPARED ON A
MONTHLY BASIS FOR THE

7


--------------------------------------------------------------------------------



COMPANY GROUP FOR SUCH FISCAL YEAR (DISPLAYING ANTICIPATED STATEMENTS OF INCOME
AND CASH FLOWS AND BALANCE SHEETS), AND PROMPTLY UPON PREPARATION THEREOF, ANY
OTHER SIGNIFICANT BUDGETS PREPARED BY THE COMPANY GROUP AND ANY REVISIONS OF
SUCH ANNUAL OR OTHER BUDGETS;


(VI)          AT ANY TIME THAT THE ABRY DIRECTOR (AS DEFINED IN THE WARRANT
AGREEMENT) IS NOT A MEMBER OF THE BOARD OF DIRECTORS, PROMPTLY FOLLOWING THE
TRANSMISSION THEREOF, COPIES OF ALL FINANCIAL STATEMENTS, PROXY STATEMENTS,
REPORTS AND ANY OTHER GENERAL WRITTEN COMMUNICATIONS WHICH THE PARENT SENDS TO
ITS STOCKHOLDERS GENERALLY OR BOARD OF DIRECTORS AND COPIES OF ALL PROSPECTUSES
AND DISCLOSURE DOCUMENTS, IF ANY, WHICH IT FILES, OR ANY OF ITS OFFICERS OR
MANAGERS FILE WITH RESPECT TO THE COMPANY GROUP, WITH THE SEC OR WITH ANY
SECURITIES EXCHANGE ON WHICH ANY OF ITS SECURITIES ARE THEN LISTED, AND COPIES
OF ALL PRESS RELEASES AND OTHER STATEMENTS MADE AVAILABLE GENERALLY BY THE
PARENT TO THE PUBLIC CONCERNING MATERIAL DEVELOPMENTS IN THE COMPANY GROUP’S
BUSINESSES; AND


(VII)         AS PROMPTLY AS PRACTICABLE, SUCH OTHER INFORMATION AND FINANCIAL
DATA CONCERNING ANY MEMBER OF THE COMPANY GROUP AS ANY  SUCH HOLDER MAY
REASONABLY REQUEST.

Documents required to be delivered pursuant to this Section 4D may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which the Company delivers such documents electronically.  Each of
the financial statements referred to in subparagraph (i), (ii) and (iii) shall
be prepared in accordance with GAAP and shall fairly present in all material
respects the financial position of the companies being reported upon as of the
dates and for the periods stated therein, subject in the case of the unaudited
financial statements to changes resulting from normal year-end adjustments.”


7.             WAIVER OF EXISTING EVENTS OF DEFAULT.  CERTAIN EVENTS OF DEFAULT
HAVE ARISEN UNDER THE NOTE PURCHASE AGREEMENT AS A RESULT OF THE COMPANY’S
FAILURE TO TIMELY DELIVER (I) COPIES OF THE MONTHLY FINANCIAL STATEMENTS AND
OFFICER CERTIFICATIONS REQUIRED PURSUANT TO AND IN ACCORDANCE WITH SECTION 4D(I)
OF THE NOTE PURCHASE AGREEMENT FOR EACH MONTH FROM AND AFTER JUNE 6, 2007 TO THE
DATE HEREOF, AND (II) COPIES OF THE QUARTERLY FINANCIAL STATEMENTS, COMPLIANCE
CERTIFICATES AND OFFICER CERTIFICATIONS REQUIRED PURSUANT TO AND IN ACCORDANCE
WITH SECTION 4D(II) OF THE NOTE PURCHASE AGREEMENT FOR EACH FISCAL QUARTER FROM
AND AFTER JUNE 6, 2007 TO THE DATE HEREOF (COLLECTIVELY, THE “EXISTING EVENTS OF
DEFAULT”).  THE HOLDERS OF THE NOTES HEREBY WAIVE THE EXISTING EVENTS OF
DEFAULT.  THE WAIVER OF THE EXISTING EVENTS OF DEFAULT SHALL RELATE ONLY TO THE
SPECIFIC INSTANCES INVOLVED FOR THE SPECIFIC TIME PERIODS STATED IN CONNECTION
WITH THE EXISTING EVENTS OF DEFAULT AND SHALL NOT APPLY TO ANY OTHER EVENTS OF
DEFAULT WHICH MAY NOW EXIST OR MAY HEREAFTER ARISE UNDER THE NOTE PURCHASE
AGREEMENT.  NOTHING CONTAINED HEREIN SHALL CONSTITUTE A CONSENT TO ANY OTHER
ACTION OF THE SAME OR SIMILAR NATURE THAT THE COMPANY HAS HERETOFORE OR MAY
HEREAFTER TAKE OR OMIT TO TAKE UNDER THE NOTE PURCHASE AGREEMENT.


8.             PAYMENT OF CLOSING FEES.  THE COMPANY SHALL PAY, (I) IN
IMMEDIATELY AVAILABLE FUNDS ON THE DATE HEREOF, A FEE TO AMP OF $115,000 (THE
“SECOND AMENDMENT CLOSING FEE”), AND (II) IN IMMEDIATELY AVAILABLE FUNDS UPON
THE ISSUANCE OF THE 2007 TRANCHE B NOTE-B, A

8


--------------------------------------------------------------------------------



FEE IN THE AMOUNT EQUAL 50 BASIS POINTS OF THE PRINCIPAL AMOUNT OF THE 2007
TRANCHE B NOTE-B.  IN ADDITION, THE COMPANY WILL REIMBURSE THE PURCHASERS FOR
THE REASONABLE AND DOCUMENTED FEES AND EXPENSES OF THEIR LEGAL COUNSEL IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE FIRST AMENDMENT AND THE NEW
DOCUMENTS.


9.             CONDITIONS TO EFFECTIVENESS OF SECOND AMENDMENT.  THIS SECOND
AMENDMENT SHALL BE EFFECTIVE UPON THE FIRST DATE UPON WHICH THE FOLLOWING
CONDITIONS SHALL HAVE BEEN SATISFIED TO THE PURCHASERS’ REASONABLE SATISFACTION:


(I)            RECEIPT BY THE PURCHASERS OF THIS SECOND AMENDMENT DULY EXECUTED
BY THE COMPANY AND PARENT, AND RECEIPT BY THE PURCHASERS OF AN ACKNOWLEDGEMENT
OF CONTINUING GUARANTY AND CONSENT BY THE MEMBERS OF THE COMPANY GROUP OTHER
THAN THE COMPANY, SUBSTANTIALLY IN THE FORM OF THE ATTACHED EXHIBIT C;


(II)           RECEIPT BY THE PURCHASERS OF AN EXECUTED OPINION OF GOWLINGS
LAFLEUR HENDERSON LLP, DATED THE DATE HEREOF AND IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE PURCHASERS;


(III)          RECEIPT OF AN AGREEMENT OF THE SERIES A INVESTORS (AS THAT TERM
IS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) THAT THE 2007 WARRANTS
CONSTITUTE ABRY WARRANTS FOR PURPOSES OF THE REGISTRATION RIGHTS AGREEMENT, IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE PURCHASERS,


(IV)          RECEIPT BY THE PURCHASERS OF A CERTIFICATE OF THE SECRETARY OR AN
ASSISTANT SECRETARY OF THE COMPANY AND PARENT CERTIFYING (I) THAT ATTACHED
THERETO IS A TRUE AND COMPLETE COPY OF THE RESOLUTIONS ADOPTED BY THE BOARD OF
DIRECTORS OF THE COMPANY AND PARENT, AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS SECOND AMENDMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AND (II) AS TO THE INCUMBENCY AND GENUINENESS OF THE
SIGNATURE OF EACH OFFICER OF THE COMPANY AND PARENT EXECUTING THIS SECOND
AMENDMENT OR ANY OF THE OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED IN
CONNECTION HEREWITH;


(V)           THE COMPANY SHALL HAVE PAID IN FULL THE SECOND AMENDMENT CLOSING
FEE; AND


(VI)          RECEIPT BY THE PURCHASERS OF SUCH OTHER DOCUMENTS, INSTRUMENTS AND
AGREEMENTS AS THE PURCHASERS OR THEIR SPECIAL COUNSEL MAY REQUEST IN CONNECTION
HEREWITH.


10.           MISCELLANEOUS.  THE COMPANY AND THE PURCHASERS AGREE THAT (I) THIS
SECOND AMENDMENT AND THE 2007 TRANCHE B NOTES AND THE 2007 WARRANTS TO BE ISSUED
AS PROVIDED IN SECTION 1 OF THIS SECOND AMENDMENT CONSTITUTE TRANSACTION
AGREEMENTS, INCLUDING FOR PURPOSES OF SECTION 10 OF THE NOTE PURCHASE AGREEMENT,
AND (II) THE 2007 TRANCHE B NOTES CONSTITUTE NOTES FOR THE PURPOSES OF THE NOTE
PURCHASE AGREEMENT AND THE OTHER TRANSACTION AGREEMENTS.  THE PURCHASERS AND THE
COMPANY AGREE THAT THE TRANSACTION AGREEMENTS ARE HEREBY DEEMED AMENDED IN ALL
RESPECTS AS MAY BE NECESSARY IN ORDER TO GIVE EFFECT TO THE

9


--------------------------------------------------------------------------------



FOREGOING SENTENCE.  ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS SECOND AMENDMENT AND THE
ANNEXES, EXHIBITS AND SCHEDULES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF
THE COMMONWEALTH OF MASSACHUSETTS OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE COMMONWEALTH OF
MASSACHUSETTS.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE
COMMONWEALTH OF MASSACHUSETTS SHALL CONTROL THE INTERPRETATION AND CONSTRUCTION
OF THIS SECOND AMENDMENT (AND ALL ANNEXES, SCHEDULES AND EXHIBITS HERETO), EVEN
THOUGH UNDER THAT JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.  ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO WITH RESPECT TO THIS SECOND
AMENDMENT SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN BOSTON, MASSACHUSETTS.  BY EXECUTING AND DELIVERING THIS SECOND
AMENDMENT, THE COMPANY AND EACH HOLDER OF NOTES, WARRANTS AND UNDERLYING COMMON
STOCK, ACCEPTS THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS SECOND AMENDMENT.  THE COMPANY AND EACH HOLDER OF NOTES, WARRANTS AND
UNDERLYING COMMON STOCK HEREBY WAIVE ANY CLAIM THAT MASSACHUSETTS IS AN
INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE.

10


--------------------------------------------------------------------------------


The Company and the Purchasers have executed and delivered this Purchase
Agreement and Second Amendment to the Note Purchase Agreement as of the date
first set forth above.

COMPANY:

 

 

 

NAVTECH SYSTEMS SUPPORT INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

PURCHASERS:

 

 

 

ABRY MEZZANINE PARTNERS, L.P.

 

 

 

By:

ABRY MEZZANINE INVESTORS, L.P.,

 

 

Its General Partner

 

 

 

 

By:

ABRY MEZZANINE HOLDINGS LLC,

 

 

Its General Partner

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ABRY INVESTMENT PARTNERSHIP, L.P.

 

 

 

By:

ABRY Investment GP, LLC

 

 

Its General Partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

11


--------------------------------------------------------------------------------


PARENT:

NAVTECH, INC.

By:

 

 

 

Name:

 

Title:

 

12


--------------------------------------------------------------------------------


Schedule I

Capitalization Table of Parent

 

Number of Shares

 

Series A Preferred Stock

 

 

 

Authorized

 

2,000,000

 

Issued

 

1,600,000

 

Cambridge Information Group II, LLC (as successor to Cambridge Information
Group, Inc.) (“CIG”)

 

1,200,000

 

Externalis S.A.

 

400,000

 

Common Stock

 

 

 

Authorized

 

20,000,000

 

 

 

 

 

Issued

 

5,734,203

 

Treasury

 

(1,353,878

)

Outstanding

 

4,380,325

 

 

 

 

 

Options and Warrants

 

 

 

Total

 

1,179,259

 

Preferred Stock Warrants

 

100,000

 

ABRY Warrants

 

355,134

 

Options

 

724,125

 

 

13


--------------------------------------------------------------------------------


Exhibit A

Form of 2007 Tranche B Note

14


--------------------------------------------------------------------------------


Exhibit B

Form of 2007 Warrant

15


--------------------------------------------------------------------------------


Exhibit C

Form of Acknowledgement of Continuing Guaranty and Consent

ACKNOWLEDGEMENT OF CONTINUING GUARANTY AND CONSENT

Navtech, Inc., a Delaware corporation (“Parent”), is a party to a Parent
Guaranty dated as of November 22, 2005 (the “Parent Guaranty”) in favor of ABRY
Mezzanine Partners, L.P., individually and as agent, and the other undersigned
entities are parties (directly or by means of a joinder) to the Subsidiary
Guaranty dated as of November 22, 2005 (the “Subsidiary Guaranty” and, together
with the Parent Guaranty, the “Guaranties”, and each a “Guaranty”) in favor of
ABRY Mezzanine Partners, L.P., individually and as agent .

As of the date hereof, Parent and Navtech Systems Support, Inc., a company
incorporated under the laws of Ontario (the “Company”), have entered into a
Purchase Agreement and Second Amendment to Note Purchase Agreement (the “Second
Amendment”) pursuant to which the Company may issue one or more of the 2007
Tranche B Notes referred to therein (the “2007 Notes”).

Each of the undersigned hereby acknowledges, consents and agrees to the Second
Amendment.  Specifically and without limitation, each of the undersigned
entities acknowledges and agrees that the 2007 Notes constitute “Notes” under
the Note Purchase Agreement, that the Company’s obligations in respect of the
2007 Notes constitute “Guaranteed Obligations” under Guaranty to which such
undersigned entity is a party, and that the Guaranty to which such undersigned
entity is a party is and remains in full force and effect as of the date hereof.

16


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has executed this Acknowledgement of
Continuing Guaranty and Consent as of this       day of           , 2007.

NAVTECH, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

NAVTECH (UK) LIMITED

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

NAVTECH, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

EUROPEAN AERONAUTICAL GROUP UK LIMITED

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

EUROPEAN AERONAUTICAL GROUP SWEDEN A.B.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

NAVTECH A.B.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

17


--------------------------------------------------------------------------------